Citation Nr: 1442064	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD and assigned a 50 percent evaluation, effective November 23, 2009.  The Veteran appeals for a higher initial evaluation.

In August 2013, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in January 2010, May 2011, and October 2013 for his psychiatric symptoms.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II. Higher Initial Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, a March 2010 rating decision granted service connection for PTSD and assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective November 23, 2009, the date of the Veteran's claim.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to at least a 70 percent evaluation because his PTSD symptoms of depression, social isolation, lack of energy and motivation, frequent nightmares, difficulty concentrating, and memory problems have caused him to be less efficient and productive at work.  See April 2010 notice of disagreement, March 2013 statement, and April 2014 statement.

In January 2010, the Veteran underwent a VA examination for his psychiatric symptoms.  The Veteran said that he had coped with his symptoms prior to seeking mental health treatment in October 2009.  He was not taking any medications for his psychiatric symptoms.  He reported currently experiencing symptoms of depression, irritability, poor sleep with nightmares three times a week, periods of insomnia, poor concentration, low energy, lack of motivation, social isolation, anxiety, and feelings of hopelessness and worthlessness.  The Veteran said that his symptoms had affected his job performance, because, as an automotive salesman for the last five years, he had to frequently interact and follow up with customers.  He had been able to maintain consistent employment, since his discharge from service, except for eight or nine months of unemployment following his termination for anger management and interpersonal problems with a supervisor.  The Veteran said his first marriage of 19 years had issues with alcohol abuse and anger.  The Veteran described his 18-year relationship with his second wife as "very good."  She "calmed [him] down" and helped him to cope with his symptoms.  For the past several years, the Veteran had become his wife's caregiver as her health had declined from dementia.  He had a "very good" relationship with his two children.  He said he had limited friendships and recently had no interest in his hobbies (coin collecting and bowling).  

Upon objective evaluation, the January 2010 VA examiner found that the Veteran's psychiatric symptoms included nightmares, daytime flashbacks, avoidance behavior, hypervigilance, distrust of others, irritability, concentration problems, nervousness, exaggerated startle response, tension, loss of interest in activities, and social detachment.  No suicidal ideation.  The VA examiner noted that the Veteran used alcohol (two drinks at night) to help sleep.  The Veteran was appropriately groomed, pleasant and cooperative; had good eye contact and attention; exhibited anxiety behavior; normal speech; mood was euthymic with congruent affect; linear and goal-directed though processes; good judgment and insight; and intact orientation and cognition.  The VA examiner diagnosed the Veteran with PTSD of moderate severity independent of any caregiver stress and assigned a GAF score of 51.   

In May 2011, the Veteran was afforded another VA psychiatric examination.  The VA examiner assessed the Veteran's symptoms since his last VA examination.  The Veteran reported a decline in his work productivity at the automotive group for the last two years due to an inability to concentrate on the details and isolating himself from all but a few co-workers, preventing him from achieving customer sales.  He denied any disciplinary actions.  He socialized with his wife and his family and attended church occasionally.  For five years, the Veteran had been his wife's caregiver following mini-strokes and dementia.  He had moved her to a hospice in February 2010 and visited her twice a day.  He expressed being "poor" and "lonely."  

Upon objective evaluation, the May 2011 VA examiner found that the Veteran had appropriate hygiene and grooming; no abnormal behavior; normal and responsive facial expressions; normal speech; oriented to person, place, and time; logical responses; engaged in examination process; appropriate attention and concentration; euthymic mood; full and appropriate affect; no evidence of psychosis or paranoia; denied audio and visual hallucinations; and denied suicidal and homicidal ideation.  The VA examiner noted that the Veteran's psychiatric symptoms included, nightmares twice a week, difficulty staying asleep, avoidance behavior, markedly diminished interest in activities, some detachment from family, edgy and tense feelings, and difficulty concentrating.  No irritability or outbursts of anger.  The VA examiner continued the Veteran's PTSD diagnosis, found that his increased symptomatology was related to his social isolation, bereavement following the deaths of close family and friends and loss of close social support, and assigned a GAF score of 55.  

VA treatment records from July 2011 to November 2012 reflect that the Veteran had sought treatment for grief following the death of his wife in June 2011.  He reported difficulty sleeping from frequent nightmares about Vietnam.  He worked 60 hours a week to distract himself from his grief and to fill the void of his wife's absence.  He remained in regular contact with his children and grandchildren.  See July 2011, August 2011, October 2012, and November 2012 VA treatment records.  

In October 2013, the Veteran underwent a VA psychiatric examination.  The Veteran reported that he had nightmares several times a week causing him difficulty staying asleep.  His primary care physician had prescribed citalopram for his depression.  His co-workers noticed his increased irritability, but it had not affected his work.  The Veteran continued to report problems with his attention and concentration causing a decline in his work performance.  He lived alone and primarily socialized with his family.  He expressed an interest in joining a local senior center.  

Upon objective evaluation, the October 2013 VA examiner found that the Veteran had psychiatric symptoms of chronic sleep impairment, feelings of detachment or estrangement from others, difficulty concentrating, irritability, hypervigilance, exaggerated startle response, depressed mood, and anxiety.  The Veteran had endorsed suicidal thoughts, but no plans or attempts.  The Veteran appeared neatly dressed and well-groomed; normal speech; full orientation; logical and goal-directed thought processes; and no evidence of cognitive impairment.  The VA examiner found that the only new psychiatric symptom exhibited by the Veteran since his last examination was increased irritability, which was attributed to the Veteran's chronic back pain.  The VA examiner found that the PTSD symptoms continued to be within the moderate range and his GAF score was unchanged at 55.  

Having carefully considered the evidence, the Board finds that the Veteran's service-connected PTSD does not warrant an evaluation higher than 50 percent as the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of record demonstrates that the Veteran exhibited symptoms of frequent nightmares, chronic sleep impairment, depression, lack of motivation, loss of interest in activities, anxiety, poor concentration, social isolation, hypervigilance, and exaggerated startle response.  However, the evidence also demonstrates that the Veteran had maintained a very good relationship with his second wife and acted as her caregiver for five years.  Following his wife's death, he continued to have a good relationship and contact with his children and grandchildren.  Although the Veteran said his productivity at work had declined due to his PTSD symptoms, he remained a long-standing employee at the same automotive company with no disciplinary action.  He had used work to distract himself from the loss of his wife.  He remained socially isolated, but expressed an interest in joining a local senior center.  During his VA examinations, the Veteran exhibited a clean and neat appearance, normal and appropriate speech, good concentration, cooperative behavior, good insight and judgment, and logical and goal-directed thought processes.  The VA examiners found that the Veteran's symptoms were of a moderate severity consistent with their assignment of GAF scores in the range of 51 to 55.  Therefore, the Board finds that for the entire appeal period, the Veteran's PTSD is most appropriately characterized as 50 percent disabling.

The Board finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's PTSD was more or less severe during the appeal period than is otherwise discussed above. 

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected PTSD is manifested by symptoms of depression, anxiety, chronic sleep impairment, difficulty concentrating, social isolation and detachment, loss of interest in activities, hypervigilance, and exaggerated startle response, which are encompassed within the 50 percent rating criteria under DC 9411.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


